EliteDesigns® Variable Annuity EliteDesigns® II Variable Annuity Issued by: First Security Benefit Life Insurance andAnnuity Company of New York 800 Westchester Ave., Suite 641 N Rye Brook, New York 10573 Supplement Dated July 1, 2014, To Prospectus Dated May 1, 2014 Effective July 1, 2014, the following Subaccounts are made available under the Contract, and are added to the list of Subaccounts on the cover page of the Prospectus: · Transparent Value Directional Allocation VI The following is added to the table under the “Frequent Transfer Restrictions” section of the Prospectus: Subaccount Transfer Block Restriction (# of Calendar Days) Transparent Value Directional Allocation VI 30 days The Administration Charge for the Transparent Value Directional Allocation VI subaccount is 0.25%. The table “Objectives for Underlying Funds” is revised to read as follows for the new Underlying Fund: Fund Name Share Class Investment Objective Investment Adviser Sub-Adviser Transparent Value Directional Allocation VI Class II Seeks to provide investment results that, before fees and expenses, correspond generally to the performance of the Transparent Value Directional Allocation IndexSM Guggenheim Partners Inv. Mgmt., LLC Transparent Value Advisors,LLC Please Retain This Supplement For Future Reference
